Citation Nr: 1210261	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-03 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar psoriasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1967.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  This case was remanded by the Board in July 2010 for additional development.

The Veteran testified at a Travel Board hearing before the undersigned in April 2010.  The Board remanded this case for additional development in July 2010, specifically so that a VA examination could be provided addressing the etiology of the Veteran's foot disorder and proper notice could be sent to the Veteran.  The directives of the Board remand were substantially complied with.

The Board also notes that the issue of service connection for reactive airway disease also was remanded by the Board in July 2010.  On remand, the RO granted service connection for this disorder in December 2011; thus, there is no longer any appellate issue for the Board to consider with respect to this matter.

In May 2011, the Veteran submitted a statement which has been interpreted as a petition to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran's plantar psoriasis is not related to military service.




CONCLUSION OF LAW

Bilateral plantar psoriasis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2008 and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints or diagnosis of a skin disorder.  In a December 1967 separation report of medical history, the Veteran denied having, or ever having had, skin diseases or foot trouble.  On physical examination, the Veteran's skin and feet were normal.

After separation from military service, in a May 1987 VA outpatient medical report, the Veteran complained of a rash over his right knee for the previous six months.  In a second May 1987 VA outpatient medical report, the Veteran complained of a pruritic, scaly rash on his right knee for the previous seven months after putting a roof on a house.  The Veteran was scheduled for a dermatology clinic evaluation of his right knee.  The provisional diagnosis was pruritic papule rash over the right knee.  The Veteran did not report for the dermatology clinic evaluation.

In a December 1990 VA outpatient medical report, the Veteran complained of a several year history of mildly pruritic dermatitis of the right leg.  On physical examination, there were skin abnormalities on the Veteran's right leg.  The diagnosis was questionable psoriatic lesion

In a January 1995 VA Agent Orange physical examination report, the Veteran denied experiencing any problems related to Agent Orange.  He reported that he experienced recurrent athlete's foot.

In an October 2003 VA outpatient medical report, the Veteran complained of recurring lesions on his feet which were non-pruritic.  On physical examination, there were scattered scaly plaques on the Veteran's feet, without silvery scale.  The assessment was dermatitis of the feet.  The medical evidence of record shows that a skin disorder of the feet has been consistently diagnosed since October 2003, including tinea pedis and plantar psoriasis.

A November 2004 VA outpatient medical report stated that the Veteran was seen for an evaluation of a rash on his right knee and left foot.  The Veteran reported that he had experienced occasional pruritic scaly lesions on his feet since service in Vietnam.  He stated that the lesions had recently spread to his right knee and palm.

In a July 2008 VA outpatient medical report, the Veteran complained of psoriasis on his right lateral malleolus.  He reported that the skin condition had recurred multiple times since 1968.

In a September 2010 VA medical examination report, the Veteran stated that he had experienced dry skin with cracking of his heels and in-steps since military service.  He reported that he was unsure whether he had been treated for the condition during military service.  After a review of the Veteran's service and post-service medical records, the diagnosis was plantar psoriasis.  The examiner opined that it was unlikely that the Veteran's plantar psoriasis was related to military service, due to the lack of any evidence that the Veteran was treated for a skin condition of the feet during military service.

The preponderance of the evidence of record demonstrates that the Veteran's plantar psoriasis is not related to military service.  The Veteran's service treatment records are negative for any complaints or diagnosis of a skin disorder of the feet.  While the Veteran has a current diagnosis of plantar psoriasis, there is no medical evidence of record that the Veteran experienced a skin disorder of the feet prior to May 1987, approximately 20 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Veteran has stated multiple times that he experienced a skin condition of the feet during military service and after separation from military service.  The Veteran's statements are competent to demonstrate that he experienced skin symptoms on his feet.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the Veteran's lay statements are not credible, as they are not consistent with the contemporary evidence of record.

The Veteran's service treatment records are negative for any complaints or diagnosis of a skin disorder of the feet, and the Veteran himself denied having, or ever having had, skin diseases or foot trouble on his December 1967 separation report of medical history.  In addition, during the first recorded instances of a skin disorder of the lower extremities, in May 1987, the Veteran specifically and repeatedly stated that the symptoms had only begun six to seven months before, and had started after he had done some roofing work.  In addition, the Veteran made reference to the more recent etiology of the skin disorder in December 1990, when he reported that it had existed for "several" years.  The use of the word "several" is more consistent with an etiology in 1986 or 1987 than in 1965, 1966, or 1967.  In addition, the Veteran denied experiencing any medical problems related to Agent Orange in January 1995, despite stating that he experienced recurrent athlete's foot.  The cumulative effect of these medical records contradicts the Veteran's reports that he experienced a skin disorder of the feet during military service and after separation from military service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

In addition, the Veteran's recollection of events is itself inconsistent.  In an October 2007 statement, the Veteran reported that he had been treated for a plantar psoriasis while on active duty service.  However, in the September 2010 VA medical examination report, the Veteran reported that he was unsure whether he had been treated for the condition during military service.  Accordingly, the Veteran's report of the medical history of his own foot disorder is not consistent.  As such, the Board finds that the Veteran's statements are not credible to demonstrate that he experienced continuity of symptomatology from military service to the first diagnosis of his plantar psoriasis.

In addition, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed plantar psoriasis to military service.  The only medical report of record which addresses the etiology of the Veteran's currently diagnosed plantar psoriasis is the September 2010 VA medical examination report.  That report considered the Veteran's lay statements regarding continued symptomatology since service but still opined that it was unlikely that the Veteran's plantar psoriasis was related to military service because he did not seek any treatment for this disorder in service.  The Veteran's statements alone are not sufficient to prove that his currently diagnosed plantar psoriasis is related to military service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed plantar psoriasis is related to military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran's plantar psoriasis is not related to military service.  As such, service connection for bilateral plantar psoriasis is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral plantar psoriasis is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


